Citation Nr: 0939364	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  05-37 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for hypothyroidism.

2.  Entitlement to a compensable disability rating for 
hyperlipidemia and anemia, associated with hypothyroidism.


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 	


INTRODUCTION

The Veteran had active military service from March 1976 to 
March 1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  Jurisdiction over the case was subsequently 
returned to the RO in Roanoke, Virginia.

This case was previously before the Board in October 2008, at 
which time it was decided in part and remanded in part.  The 
case has since been returned to the Board for further 
appellate action.

The issue of entitlement to a disability rating in excess of 
10 percent for hypothyroidism is addressed in the REMAND that 
follows the order section of this decision.


FINDINGS OF FACT

The Veteran's hyperlipidemia and anemia are not productive of 
any symptoms or functional impairment; the Veteran's 
hemoglobin levels are not 10 gm/100 ml or less.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
hyperlipidemia and anemia have not been met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.117, Diagnostic Code 
7700 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The record reflects that the RO sent the Veteran a letter in 
August 2004 advising him of what the evidence must show and 
of the respective duties of VA and the claimant in obtaining 
evidence.  In a letter mailed in March 2006 the Veteran was 
provided notice with respect to the effective-date element of 
the claim.

Although the Veteran was not provided adequate notice until 
after the initial adjudication of the claim, the Board finds 
that there is no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that following the provision of the required notice and the 
completion of all indicated development the claim was 
readjudicated.  There is no indication or reason to believe 
that the ultimate decision on the merits of the claim would 
have been different had complete VCAA notice been provided at 
an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  The Veteran's service 
treatment records (STRs) are on file.  Treatment records from 
the VA Medical Center have been obtained.  The Veteran was 
afforded VA examinations in August 2004 and April 2009.  The 
Veteran has not identified any outstanding evidence, to 
include medical records, which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.
 
Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2009). 

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases. 38 
C.F.R. § 4.21 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does 
not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20(2009).

There is no diagnostic code specifically applicable to 
hyperlipidemia.  The Veteran's hyperlipidemia and anemia are 
rated under 38 C.F.R. § 4.117, Diagnostic Code 7700, which 
provides that a noncompensable rating is warranted for anemia 
if the hemoglobin level is 10gm/100ml or less and the 
condition is asymptomatic.  A 10 percent evaluation is 
warranted for a hemoglobin level of 10gm/100ml or less with 
findings such as weakness, easy fatigability, or headaches.  
A 30 percent evaluation is warranted for a hemoglobin level 
of 8gm/100ml or less, with findings such as weakness, easy 
fatigability, headaches, lightheadedness, or shortness of 
breath.  A 70 percent evaluation is warranted for a 
hemoglobin level of 7gm/100ml or less, with findings such as 
dyspnea on mild exertion, cardiomegaly, tachycardia (100 to 
120 beats per minute) or syncope (3 episodes in the last six 
months).  A 100 percent evaluation is warranted for a 
hemoglobin level of 5gm/100ml or less, with findings such as 
high output congestive heart failure or dyspnea at rest.  
38 C.F.R. § 4.117.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  

The Veteran was granted service connection for hyperlipidemia 
and anemia in a March 2004 Decision Review Officer decision 
as they had been established as related to the Veteran's 
service-connected hypothyroidism.  The disability was 
assigned a noncompensable rating from the effective date of 
service connection, May 30, 2003.  

The Veteran's cholesterol readings were 272 in a February 
2003 lab report and 246 in his October 2003 VA examination 
lab report.  The Veteran's hemoglobin was 14.5 in a May 2003 
lab report and 15.3 in a July 2003 lab report.  The Board 
notes that neither the May 2003 nor the July 2003 hemoglobin 
levels meet the evaluation criteria required for even a 
noncompensable evaluation under 38 C.F.R. § 4.117, Diagnostic 
Code 7700.     

In April 2009 the Veteran was afforded a VA examination in 
order to determine, in part, the current level of severity of 
his hyperlipidemia and anemia.  In a lab report from that 
examination the Veteran was found to have a completely normal 
complete blood count (CBC) panel, with the exception of 
elevated monocytes.  The examiner reported that there was no 
evidence of anemia.  The Veteran's basic metabolic panel 
(CHEM 7) and blood chemistry profile (CHEM 12) revealed that 
his electrolytes, lipids, and hepatic functions studies were 
all normal with the exception of an increased bilirubin level 
and an increased serum glutamic oxaloacetic transaminase 
(SGOT) level.  The Veteran's thyroid stimulating hormone was 
also low.  

As there is no evidence showing hemoglobin level of 
10gm/100ml or less or showing that the anemia or 
hyperlipidemia is symptomatic, the Board finds that a 
compensable disability rating is not warranted.  

Consideration has been given to assigning a separate 
compensable evaluation for hyperlipidemia.  However, as there 
is no evidence showing that it is symptomatic or productive 
of any functional impairment, the Board has concluded that it 
does not warrant a compensable rating.

Consideration has been given to assigning a staged rating; 
however, at no time during the evaluation period has the 
disability warranted a compensable evaluation.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).


ORDER

Entitlement to a compensable disability rating for 
hyperlipidemia and anemia is denied.


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claim of entitlement to a 
disability rating in excess of 10 percent for hypothyroidism 
is decided.

In October 2008 the Board remanded the case for a VA 
examination in order to determine, in part, the current level 
of severity of the Veteran's hypothyroidism.  The Board 
directed that all manifestations of the Veteran's 
hypothyroidism and all functional impairment due to the 
disability were to be identified by the examiner.  The 
examiner was to specifically address whether the disability 
was productive of fatigability, constipation, muscular 
weakness, cold intolerance, sleepiness, bradycardia, mental 
sluggishness, and/or mental disturbances.  In addition, the 
examiner was suppose to provide an opinion concerning the 
impact of the Veteran's hypothyroidism on his ability to 
work.

The Veteran was afforded a VA examination in April 2009.  
Upon review of the examination report the Board notes that 
the examiner failed to adequately address all the questions 
posed by the Board in the October 2008 remand instructions.  
In this regard, the Board notes that the examiner did state 
that the Veteran had both fatigue and muscular weakness, but 
indicated that the Veteran also had a diagnosis of 
fibromyalgia.  

While it is pertinent to know that the Veteran also has 
fibromyalgia, the examiner must determine to what degree the 
Veteran's fatigability and muscle weakness are a result of 
his hypothyroidism as opposed to his fibromyalgia.  If this 
cannot be resolved without resorting to speculation, then the 
examiner must report that.  

The examiner also failed to address what impact the Veteran's 
hypothyroidism has on the Veteran's ability to work.  

The Board has concluded that the April 2009 VA examination 
does not adequately address the instructions included in the 
October 2008 remand.  The U. S. Court of Appeals for Veterans 
Claims has held that RO compliance with a remand is not 
discretionary, and failure to comply with the terms of a 
remand necessitates another remand for corrective action.  
Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, the Board notes that in an October 2003 VA 
examination report, a VA examiner opined that while it is 
likely that the Veteran's mood problems are related to his 
childhood, his pain issues also contribute to his 
irritability.  Additionally, the examiner stated that given 
the Veteran's normal thyroid labs, it was unlikely that his 
depression was due to his hypothyroidism.    

Upon review of the claims folders the Board notes that the 
Veteran is still being treated for depression.  Also, the 
Board notes that at his August 2004 VA examination, blood 
work showed that his hypothyroidism was not well controlled.  
Furthermore, in April 2009 the Veteran's thyroid labs 
continued to be abnormal.  As the October 2003 VA examiner 
limited his opinion to instances in which the Veteran's 
hypothyroidism is being managed effectively, the Board finds 
it necessary for the VA examiner to comment on whether the 
Veteran's current depression could be a result of the 
hypothyroidism as his hypothyroidism is not being managed 
effectively at this time.       

In light of these circumstances, the case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.	The RO or the AMC should obtain any 
pertinent VA treatment records that are 
not already of record.  If the Veteran 
identifies any other pertinent, 
outstanding medical records, the RO or 
the AMC should undertake appropriate 
development to obtain a copy of those 
records as well.

2.	Then, the Veteran should be afforded a 
VA examination by an examiner with the 
appropriate expertise to determine the 
extent of all impairment resulting from 
his hypothyroidism.  The claims files 
must be made available to and reviewed 
by the examiner.  Any indicated studies 
should be performed.

The examiner should identify all 
manifestations of the disability. The 
examiner should specifically address 
whether the disability is productive of 
fatigability, constipation, muscular 
weakness, cold intolerance, sleepiness, 
bradycardia, mental sluggishness and/or 
mental disturbances, to include 
depression.

The examiner should determine to what 
degree any of the above symptoms are a 
result of the Veteran's hypothyroidism 
as opposed to other nonservice-
connected conditions.  If the examiner 
cannot do so with resorting to 
speculation, it should be stated as 
such.

The examiner should also provide an 
opinion concerning the impact of the 
Veteran's hypothyroidism on his ability 
to work.

The rationale for all opinions 
expressed also must be provided.

3.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

4.	Then, the RO or the AMC should 
readjudicate the Veteran's claim for a 
disability rating in excess of 10 
percent for hypothyroidism based on a 
de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, the 
Veteran should be furnished a 
Supplemental Statement of the Case and 
provided an appropriate opportunity to 
respond before the case is returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  


				(CONTINUED 
ON NEXT PAGE)


This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


